Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Better Health Ambulance,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-107
Decision No. CR2536
Date: May 4, 2012

DECISION

I uphold the reconsideration decision by the Centers for Medicare and Medicaid Services
(CMS) dismissing the request for reconsideration of Petitioner, Better Health Ambulance
(Petitioner). Petitioner has no right to a hearing before an Administrative Law Judge
(ALJ) because Petitioner did not timely request reconsideration of the September 30,
2010 determination by CMS to revoke Petitioner’s Medicare enrollment and Medicare
billing privileges effective August 26, 2010. I therefore grant CMS’s Motion to Dismiss.

I. Background and Procedural History

Petitioner is a supplier of ambulance services in Puerto Rico. CMS Exhibit (Ex.) 1, at 2.
Petitioner submitted a Medicare enrollment application and on September 12, 2009, First
Coast Service Options, Inc. (First Coast), a Medicare contractor, notified Petitioner of the
approval of its enrollment as a supplier in the Medicare program effective June 2, 2009.
CMS Ex. 2. On August 26, 2010, inspectors from SafeGuard Services (SafeGuard), a
Zone Program Integrity Contractor, conducted an on-site review at Petitioner’s practice
location. CMS Ex. 11, at 1; CMS Ex. 3, at 2. The inspectors could not locate a business
office for Petitioner and observed no activity involving ambulances or employees. CMS
Ex. 11, at 1; CMS Ex. 3, at 3. On September 30, 2010, First Coast notified Petitioner by
letter that it was revoking its Medicare billing number pursuant to 42 C.F.R.
§ 424.535(a) based upon the findings of the August 26, 2010 on-site review. CMS Ex. 4,
at 1. The letter informed Petitioner that it could appeal the revocation determination by
requesting reconsideration within 60 days of the date of the letter, submitting a corrective
action plan (CAP) within 30 days of the date of the letter, or both. CMS Ex. 4, at 1-2.
Petitioner did not submit either a CAP or a request for reconsideration within the required
time period. CMS Ex. 5.

Petitioner eventually filed a request for reconsideration dated July 10, 2011, 284 days
after the date of the revocation letter. CMS Ex. 8. First Coast received this request on
August 1, 2011 and advised Petitioner that additional evidence would be received if
submitted within seven days. CMS Ex. 9. Petitioner did not submit any additional
evidence, and on September 14, 2011, First Coast denied Petitioner’s request for
reconsideration on the ground that it was not submitted within 60 days of the initial
revocation determination and therefore was not timely. CMS Ex. 10.

On September 24, 2011, Petitioner filed a hearing request (HR) with the Civil Remedies
Division of the Departmental Appeals Board to appeal the reconsideration decision. The
case was assigned to me for a hearing and a decision. CMS filed a Motion to Dismiss
(CMS Motion), a Pre-Hearing Exchange including a Pre-Hearing Brief (CMS Br.), a List
of Proposed Exhibits and Witnesses, and eleven proposed exhibits that it identified as
CMS Ex. 1-CMS Ex. 11. Petitioner filed a Pre-Hearing Exchange and two proposed
exhibits identified as P. Ex. 1 and P. Ex. 2. In the absence of any objection, I admit CMS
Exs. 1-11 and P. Ex. 1-2 to the record. After filing its Pre-Hearing Exchange, Petitioner
retained counsel and Petitioner’s counsel filed a Motion to Amend Pre-Hearing Exchange
of Petitioner (P. Motion) and an Amended Pre-Hearing Brief and Response to
Respondent’s Motion to Dismiss (P. Br.).

Il. Applicable Law and Regulations

A party has a right to reconsideration of an adverse initial determination only if it files
that request within 60 days of receiving notice of the determination. 42 C.F.R.

§ 498.22(b)(3). The 60-day time period may be extended in the case of an untimely filing
but only on a showing of good cause for a failure to file timely. 42 C.F.R.

§ 498.22(d)(2). If the request for reconsideration is not timely filed, or if the deadline for
filing is not extended, then the adverse initial determination becomes binding. See 42
C.F.R. §§ 498.20(b), 498.22.

Ill. Issue

The issue in this case is whether CMS had a legitimate basis for denying Petitioner’s
request for reconsideration.
IV. Analysis

My finding and conclusion is in the italicized heading supported by the subsequent
discussion below.

Petitioner made no showing of good cause for untimely filing its request for
reconsideration pursuant to 42 C.F.R. § 498.22(d)(2).

It is undisputed that Petitioner did not timely request reconsideration of the initia
revocation determination dated September 30, 2010. P. Br. at 4. Petitioner now argues at
the ALJ level for the first time that there was good cause for its failure to file a timely
request for reconsideration. Petitioner states that the initial revocation letter referenced a
different provider under different ownership, and Petitioner mistakenly thought that the
revocation letter did not apply to it. Petitioner contends that SafeGuard inspectors
conducted an on-site review at the practice location of a different provider, Health Care
Ambulance Corp., located at the same kilometer marker on a street where more than one
business is located. P. Br. at 2. Petitioner contends that both Petitioner and Health Care
Ambulance Corp. have the same address, but the on-site inspection never occurred at
Petitioner’s place of business. P. Br. at 2-3. Petitioner states that it “was mislead or
confused by the revocation letter as it clearly states that the revocation was based on an
on-site inspection of Health Care Ambulance Corp. Petitioner reasonably believed the
notice was sent in error and therefore did not file its reconsideration until July 10, 2011.”
P. Br. at 4.

I do not find good cause to now disturb CMS’s determination. Although the September
30, 2010 notice letter referenced Health Care Ambulance Corp. in the body of the
revocation letter, it was clearly addressed to Petitioner and references Petitioner’s
numbers for Medicare enrollment and billing privileges. A definition of “good cause”
does not exist in the applicable regulations, and the “Board has never attempted to
provide an authoritative or complete definition of the term ‘good cause’... .” Hillcrest
Healthcare, L.L.C., DAB No. 1879, at 5 (2003). Other ALJ’s have interpreted the term
“good cause” as a circumstance or circumstances beyond the party-litigant’s ability to
control. See, e.g., Sedgewick Health Care Ctr., DAB CR596 (1999); Jackson Manor
Health Care, Inc., DAB CR545 (1998). It was certainly within Petitioner’s control to
timely appeal during the reconsideration process and offer its explanation that the
inspectors went to a different ambulance company located on the same street as the
Petitioner. However, Petitioner did not timely appeal the reconsideration decision, and it
is too late to do so now. Petitioner filed a request for reconsideration many months after
the 60-day time period expired, and I conclude that Petitioner has not demonstrated good
cause to grant an extension of time for filing. Moreover, when First Coast gave
Petitioner an opportunity to present additional evidence of its operations at the
reconsideration level, Petitioner did not do so.

V. Conclusion

CMS had a legitimate basis for refusing to consider the merits of Petitioner’s revocation
in its reconsideration decision. Petitioner did not show good cause for its untimely filing.
Therefore, CMS’s September 30, 2010 determination to revoke Petitioner’s Medicare
enrollment and Medicare billing privileges effective August 26, 2010 is administratively
final. I uphold CMS’s September 14, 2011, reconsideration decision and grant CMS’s
Motion to Dismiss.

/s/
Joseph Grow
Administrative Law Judge

